t c no united_states tax_court richard a wilson petitioner v commissioner of internal revenue respondent docket no filed date in conjunction with a criminal prosecution for tax_evasion p executed a plea agreement in which he agreed to file delinquent federal_income_tax returns and report specific amounts of income after assessing the tax_liabilities reported on the delinquent returns r sent p a notice_of_deficiency determining only additions to tax for fraudulent_failure_to_file and failure to pay estimated_tax under sec_6651 and sec_6654 i r c respectively p filed a petition for redetermination r moved to dismiss for lack of jurisdiction arguing that the deficiency_notice was invalid because r had not determined any deficiency as defined in sec_6211 i r c held this court lacks jurisdiction over the additions to tax for fraudulent_failure_to_file because such additions are not attributable to a deficiency sec_6665 i r c -- - held further this court lacks jurisdiction over the additions to tax for failure to pay estimated_tax because p actually filed returns for the years in issue sec_6665 i r c howard b young and john a ruemenapp specially recognized for petitioner timothy s murphy and tami belouin for respondent opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent asserts that jurisdiction is lacking because no deficiency is raised in the notice_of_deficiency pursuant to sec_6211 and sec_6665 nor has respondent made any other determination with respect to petitioner’s taxable years and that would confer jurisdiction on thi sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - court as explained below we shall grant respondent’s motion to dismiss background on date petitioner executed a plea agreement pursuant to rule of the federal rules of criminal procedure in the plea agreement petitioner agreed inter alia to file with the internal_revenue_service delinquent federal_income_tax returns for and in this regard the plea agreement states in pertinent part the defendant will file with the internal_revenue_service delinguent individual income_tax returns form sec_1040 for the years and reporting as income to him diverted corporate receipts and dividend income totaling dollar_figure dollar_figure dollar_figure and dollar_figure respectively on date petitioner filed u s individual income_tax returns form sec_1040 for and in compliance with the plea agreement petitioner reported tax_liabilities of dollar_figure dollar_figure dollar_figure and dollar_figure for the years and respectively on date respondent issued to petitioner a notice_of_deficiency in the notice respondent determined that although petitioner is not liable for any deficiencies in income taxes he is liable for additions to tax under sec_6651 f fraudulent_failure_to_file and sec_6654 failure to pay estimated_tax for the years and in the amounts as follows additions to tax_year tax sec_6651 f sec_6654 --- dollar_figure dollar_figure --- big_number big_number --- big_number big_number --- big_number big_number on date petitioner timely filed with the court a petition for redetermination challenging the above-described notice_of_deficiency at the time that the petition was filed petitioner resided in holly michigan in response to the petition respondent filed a motion to dismiss for lack of jurisdiction on the ground that the notice_of_deficiency is invalid because respondent did not determine any deficiency within the meaning of sec_6211 and sec_6665 petitioner filed an objection to respondent’s motion to dismiss thereafter pursuant to notice respondent’s motion was called for hearing at the court's motions session in washington d c ’ discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by statute 85_tc_527 the court’s jurisdiction to redetermine a deficiency depends upon the during the hearing counsel for respondent argued that although the court lacks jurisdiction to redetermine the additions to tax in question pursuant to its deficiency jurisdiction under sec_6213 the court may have the authority to review such additions to tax pursuant to its collection review jurisdiction under sec_6320 and sec_6330 issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 the pivotal issue in this case is whether respondent determined a deficiency in petitioner’s federal_income_tax within the meaning of sec_6211 and sec_6665 the term deficiency is defined in sec_6211 as the amount by which the tax imposed by subtitle a or b or chapter or of the internal_revenue_code exceeds the excess of the sum of the amount shown as the tax by a taxpayer on the taxpayer’s return plus the amounts previously assessed or collected without assessment as a deficiency over the amount of rebates made consistent with sec_6211 the definition of a deficiency is influenced in part by the definition of the term tax in this regard sec_6665 states the general_rule that additions to tax are treated as tax for purposes of assessment and collection however sec_6665 provides an exception to the general_rule as follows sec b procedure for assessing certain additions to tax ----for purposes of subchapter_b of chapter relating to deficiency procedures for income estate gift and certain excise_taxes subsection a shall not apply to any addition_to_tax under sec_6651 sec_6654 sec_6655 except that it shall apply---- in the case of an addition described in sec_6651 to that portion of such addition which is attributable to a deficiency in tax described in sec_6211 or - - to an addition described in sec_6654 or sec_6655 if no return is filed for the taxable_year in sum sec_6665 provides in pertinent part an addition_to_tax under sec_6651 will be treated as a tax for purposes of the deficiency procedures only to the extent that the addition_to_tax is attributable to a deficiency as defined in sec_6211 and an addition_to_tax under sec_6654 will be treated as a tax for purposes of the deficiency procedures only if no return is filed for the year in question the record in this case shows that consistent with a criminal plea agreement petitioner filed delinquent federal_income_tax returns for and respondent accepted those returns as filed and immediately assessed the taxes reported therein see sec_6201 meyer v commissioner 97_tc_555 the amounts shown as taxes by petitioner on his returns do not constitute deficiencies within the meaning of sec_6211 respondent also determined that petitioner is liable for additions to tax for fraudulently failing to timely file his tax returns and failing to pay estimated_taxes for the years in guestion applying the plain language of sec_6211 and sec_6665 to the facts presented we hold that the additions to tax under sec_6651 determined in the notice_of_deficiency are not attributable to deficiencies within the meaning of section - a and therefore the court lacks jurisdiction over such additions to tax in this case the additions to tax that respondent determined under sec_6651 were computed by reference to the taxes shown by petitioner on his delinquently filed returns thus those additions are not attributable toa deficiency as defined in sec_6211 see 115_tc_142 meyer v commissioner supra pincite estate of direzza v commissioner t c 60_tc_184 newby’s plastering inc v commissioner tcmemo_1998_320 further the additions to tax that respondent determined under sec_6654 are not subject_to the deficiency procedures because petitioner actually filed tax returns albeit delingquently for the years in guestion see meyer v commissioner supra pincite finally we repeat what we said nearly years ago ina case similar to the present one we recognize the difficult position in which petitioners are placed by not being able to come to the tax_court to test the validity of the respondent’s action in asserting the penalty nevertheless that is the law and we must take it as we find it estate of scarangella v commissioner supra pincite to reflect the foregoing an order will be entered granting respondent’s motion to dismiss for lack of jurisdiction
